Citation Nr: 1116053	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD) (claimed as secondary to personal assault).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1979 to September 1983.  He was honorably discharged.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

Credible supporting evidence of an in-service stressor supporting the diagnosis of PTSD has not been presented; the appellant is not a combat veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

The VCAA letter sent to the appellant in February 2008 essentially complied with statutory notice requirements as outlined above, except as to specific notice regarding claims based on in-service personal assault as outlined in 38 C.F.R. § 3.304(f)(5).

In the February 2008 letter, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter. Additionally, with respect to the PTSD claim, VA requested that the appellant complete the enclosed PTSD questionnaire and provide copies of medical records, dates of VA treatment, and information on any Vet Center treatment.

The Board notes that the appellant's PTSD claim is predicated upon in-service personal assault.  In such cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  VA will not deny such a claim without providing notice that records other than service department records, and evidence of changes in behavior, can be used to provide credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA is generally required to provide the appellant notice that he evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence of advise VA of potential sources of evidence.  38 C.F.R. § 3.304(f)(5).  Here, the February 2008 VCAA letter did not include notice tailored to the claim of PTSD based on in-service personal assault.  The Board finds that this is error.

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without prejudice to the appellant.  This is because the appellant had actual knowledge of the regulation governing service connection for PTSD based on personal assault.  In fact, the appellant provided the full text of 38 C.F.R. § 3.304(f)(5) in his notice of disagreement dated September 2008 and argued that he had provided "credible supporting evidence" in the form of a statement from his sister dated March 2008.  The appellant, acting pro se, argued his case in the context of the regulation and cited to veterans case law in support of his claim.  Therefore, the Board finds that he has not been deprived of information needed to substantiate his claim.  Moreover, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service personnel and treatment records have been obtained and associated with the claims folder along with VA treatment records.  It is noted that VA has not requested Social Security Administration (SSA) records.  The record shows that the appellant receives SSDI benefits for back injury sustained while working at a Wal-Mart store.  VA's duty to assist applies to potentially relevant evidence.  In this case, the SSA records pertaining to the appellant's back disorder are not relevant to his PTSD claim.  The appellant has not suggested otherwise.  As such, the Board finds that VA is not required to obtain those records.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (in a claim for service connection, where the SSA has determined that the veteran is disabled based on a disability other than those for which service connection is claimed, it is possible for the Board to conclude that the SSA records are not relevant and need not be obtained).

Also, with respect to VA's duty to assist, VA afforded the appellant an opportunity to appear for a hearing.  However, no hearing was sought in this matter.

Lastly, it is noted that VA did not provide the appellant a medical examination in connection with his PTSD claim.  The Board finds that VA's duty to assist does not require a VA examination in this matter because (1) credible supporting evidence of an in-service stressor, to include personal assault, has not been presented, and (2) the record already contains a diagnosis for PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).
 
The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

As an initial matter, the Board notes that the appellant did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.  Likewise, the provisions of 38 C.F.R. § 3.304(f) pertaining to combat veterans do not apply here.  As such, for the claim of PTSD, the appellant's lay testimony alone is not sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Doran v. Brown, 6 Vet. App. 283, 289 (1994).

It is noted that the record reflects that the appellant has been diagnosed PTSD.  There are no other diagnosed psychiatric disorders.  Both the pleadings and the facts raise a claim for service connection based on the diagnosis of PTSD alone.  Therefore, the Board has considered this claim as a claim for PTSD, rather than more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Laws and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the third element, where, as here, the Veteran did not serve in combat with enemy forces during service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, by itself, cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Cases involving allegations of a personal assault, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant maintains that he has PTSD due to military sexual trauma.  The record reflects that the appellant reported experiencing past military sexual trauma during a VA clinical visit in August 2003.  He was referred to the mental health clinic for evaluation.  A January 2004 VA treatment note reflects, by history, that the appellant received unwanted sexual advances from a friend who was also a supervising E7, described as "touching him (on top of clothing) inappropriately before he could pull away."  The appellant indicated that he avoided contact with this person and did not report the incident.  The appellant also reported that, at his next duty assignment, he walked in on a drunken roommate who was exposed while reading pornography.  The appellant complained of occasional sexual impotence in the past with unwanted intrusive thoughts.  Objectively, the appellant had a blunted affect and moderately depressed mood.  The clinical psychologist provided a diagnosis for "PTSD, mild vs. obsessive disorder?"  In April 2004, the appellant reported a history of military sexual trauma and worsening symptoms.  A physician's assistant diagnosed PTSD, chronic/moderately severe.  Subsequently dated VA treatment notes prepared by a physician's assistant also reflect diagnoses for PTSD, characterized as moderately severe and severe.

In December 2007, the appellant filed a VA compensation claim for PTSD based on in-service personal assault.  He submitted a lay statement from his sister, dated March 2008, in support of his claim.  This statement reflects that the appellant told her a couple of years after service discharge that, when he was at Fort Gordon, a sergeant approached him , talked to him, and would wait for him each morning at the barracks.  He told her that, about one month after this, the sergeant invited the appellant to his room, fondled him and touched him inappropriately.  He also told her that this sergeant "continued to stalk and harass him" until the appellant was transferred.

In a January 2008 statement, the appellant argued that his sister's statement constituted competent lay evidence and credible lay evidence supporting a grant of the benefit sought pursuant to 38 C.F.R. § 3.304(f) with regard to claims based on in-service personal assault.  He further argued, at the very least, the benefit-of-the-doubt rule warranted a grant of his claim.

Review of service treatment records shows no psychiatric complaints or abnormal findings.  Service personnel records show that the appellant received an honorable discharge.  These records further show that the appellant, subsequent to the alleged assault in February 1980, completed several training programs successfully, received a promotion, and received a Good Conduct Award.  He received nonjudicial punishment in December 1982 for biting a member of the military police (MP) during the execution of his duties as an MP.  There are no other details in the record concerning this event.  The record shows that, in January 1981, the appellant was promoted to SP-4.  In March 1981, the appellant received a certificate of training for his successful completion of the training program.  In April 1981, he received a Chapman College certificate of completion of training.  In September 1981, the appellant received an award for Outstanding and Meritorious Service.  In September 1982, he received an award for Good Conduct for the period September 1979 to September 1982.  It was noted that this award was for exemplary behavior, efficiency, and fidelity.  In June 1983, the appellant received a certificate of award from Central Texas College for course completion.

Analysis

As indicated above, service connection for PTSD requires a diagnosis in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

In this case, the Board finds credible supporting evidence of the claimed in service stressor has not been presented.  Because the appellant is not a combat veteran, his statements are not sufficient to establish the occurrence of the alleged in-service stressor, to include a stressor based on personal assault.  The Board accepts that the appellant's sister is competent to relate the appellant's report of having had been fondled and inappropriately touched in service.  However, the Board finds that this lay statement does not constitute credible supporting evidence, as required, to establish the occurrence of the alleged in-service stressor based on personal assault.

The sister's statement is not credible for several reasons.  First, it is based on her recollection of a remote conversation with the appellant more than 20 years earlier.  She recalls a time frame, location, a series of benign encounters, and ultimately the assault.  The sister reports the events as though they involved an unknown sergeant harassing and then stalking the appellant.  This is inconsistent with the appellant's self-report during VA treatment that this assaulting individual had been a friend.  Furthermore, the sister is vague concerning the actual assault.  She states only generally that there was fondling and inappropriate touching.  Second, the sister reports knowledge that the appellant was changed after military service but there is no indication that she had any knowledge of his mental/physical state during the 3 years intervening the alleged personal assault and the appellant's service discharge.  The sister reports knowledge of post-service behavior changes to include no longer wanting to socialize, irritability, nightmares, and poor sleep.  However, it is unclear when she observed or became aware of these post-service behavior changes, soon after service discharge or many years after service discharge.  Third, in the context of the service personnel records, the sister's statement is not credible.  Service-personnel records show no indication of negative behavior changes, with the exception of the isolated nonjudicial punishment for biting an MP.  There are no elaborating details on the biting incident.  However, service personnel records clearly establish that the appellant functioned at a high level following the alleged stressor event as shown by his promotion, completion of several training courses, and his Good Conduct Award.  Lastly, the sister is not a neutral individual.  She has a familial relationship with the appellant.  Her statement is provided with the intent of aiding her brother in his claim to receive VA compensation.  Her statement parrots her brother's March 2008 statement.  Both the sister and the appellant report general fondling and inappropriate touching.

The medical evidence of record relating the diagnosis of PTSD to in-service military sexual assault is likewise not credible supporting evidence of the claimed in-service personal assault.  The diagnosis is based on the history provided by the appellant.  Corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996)

Ultimately, the appellant has been diagnosed with PTSD based his history in-service personal assault.  A noncombat veteran's testimony alone does not qualify as credible supporting evidence of occurrence of an in-service stressor as required by 38 C.F.R. § 3.304(f).  Thus, in the absence of independent evidence (credible supporting evidence) to corroborate occurrence of the alleged in-service stressor, and having carefully considered all procurable and assembled data, the claim must be denied.  The Board understands the appellant's desire to establish his claim through his sister's corroborating statement.  However, the lay and medical statements do not constitute credible supporting evidence, as discussed above.

As the preponderance of the evidence is thus against the claim for service connection for PTSD, the benefit-of-the-doubt doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


